       Case 1:19-cv-09133-GBD-GWG Document 45
                                           46 Filed 02/02/21
                                                    02/03/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                    Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620



                                                                      February 2, 2021
                       MEMORANDUM ENDORSEMENT
VIA ECF

Hon. Gabriel W. Gorenstein, U.S.M.J.
United States District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007-1312

                 Re:      Sotoy Sicajau et al v. Godzilla Japanese Rest., Inc. et al
                          1:19-cv-09133-GBD- GWG


Your Honor:

       This office represents the Plaintiff in the above-referenced matter. Pursuant to Your
Honor’s Order dated January 22, 2021, I write, with the consent of counsel for Defendants, Gabriel
Mendelberg, Esq., to respectfully request an extension of the deadline to file the pretrial order
materials (See Dkt. No. 41).

        While the parties have reached an agreement to settle this action, Individual Defendant
Carl Waltzer is under a 10-day home quarantine directive and, neither he, nor Individual Defendant
Linda Waltzer, can notarize the agreement during the quarantine. The parties anticipate that they
will complete the execution agreement within the next 2 weeks. This is the second request of this
kind, the previous request was granted.

        We thank the Court for its continued time and attention to this matter.

                                                     Sincerely,


                                                       ___ /s/ Catalina Sojo          _________
                                                       Catalina Sojo, Esq.
                                                       Michael Faillace & Associates, P.C.
                                                       Attorneys for Plaintiff
                                                              The deadline for filing of pre-trial order materials is
                                                              extended to March 5, 2021.
CC: Gabriel Mendelberg, Esq. (via ECF)
    Attorney for Defendants                                   So Ordered.




                                                                 February 3, 2021


                          Certified as a minority-owned business in the State of New York
